                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                   UNITED STATES DISTRICT COURT
                                   9
                                                                      NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                             SAN JOSE DIVISION
                                  11

                                  12     DAVID KIPLING, et al.,                            Case No. 18-CV-02706-LHK
Northern District of California
 United States District Court




                                  13                    Plaintiffs,                        ORDER VACATING APPOINTMENT
                                                                                           OF LEAD PLAINTIFF AND LEAD
                                  14             v.                                        COUNSEL; DIRECTING BRISTOL TO
                                                                                           PUBLISH NOTICE OF AMENDED
                                  15     FLEX LTD., et al.,                                COMPLAINT; DENYING AS MOOT
                                                                                           MOTION TO INTERVENE AND
                                  16                    Defendants.                        MOTION FOR LEAVE TO FILE A
                                                                                           SECOND AMENDED COMPLAINT
                                  17
                                                                                           Re: Dkt. Nos. 54, 62
                                  18
                                  19          On May 8, 2018, Plaintiff David Kipling filed a securities class action complaint against
                                  20   Defendant Flex, Ltd. (“Flex”) and published notice to potential lead plaintifs. ECF No. 1; ECF
                                  21   No. 55-1. On October 1, 2018, the Court appointed Bristol County Retirement System (“Bristol”)
                                  22   as lead plaintiff pursuant to the Private Securities Litigation Reform Act (“PSLRA”), 15 U.S.C. §
                                  23   78u-4(a)(3)(B)(iii). ECF No. 37. On November 28, 2018, Bristol filed an amended complaint
                                  24   against Flex. ECF No. 42. Because Bristol’s amended complaint substantially alters the class’s
                                  25   allegations against Flex, the Court VACATES its order appointing Bristol as lead plaintiff and
                                  26   ORDERS Bristol to publish notice of its amended complaint to reopen the lead plaintiff
                                  27                                                   1
                                       Case No. 18-CV-02706-LHK
                                  28   ORDER VACATING APPOINTMENT OF LEAD PLAINTIFF AND LEAD COUNSEL; DIRECTING BRISTOL
                                       TO PUBLISH NOTICE OF AMENDED COMPLAINT; DENYING AS MOOT MOTION TO INTERVENE AND
                                       MOTION FOR LEAVE TO FILE A SECOND AMENDED COMPLAINT
                                   1   appointment process.

                                   2          Where changes to a securities class action complaint “make it likely that individuals who

                                   3   could now be considered potential lead plaintiffs would have disregarded the earlier notice,”

                                   4   courts in this district and elsewhere have ordered lead plaintiffs to republish notice under the

                                   5   PSLRA. Kaplan v. S.A.C. Capital Advisors, L.P., 947 F. Supp. 2d 366, 367 (S.D.N.Y. 2013).

                                   6   Although “courts typically disfavor republication when a complaint is amended,” an amended

                                   7   complaint with “substantial alteration of the claims can tilt the balance” in favor of republication.

                                   8   Id. (internal quotation marks and citation omitted). Such an approach accords with the PSLRA’s

                                   9   purpose of ensuring that absent class members and potential lead plaintiffs are aware of their

                                  10   rights. Teamsters Local 445 Freight Div. Pension Fund v. Bombardier, Inc., 2005 WL 1322721,

                                  11   at *2–3 (S.D.N.Y. Jun. 1, 2005).

                                  12          For example, in In re Leapfrog, Inc. Securities Litigation, the 21-page original complaint
Northern District of California
 United States District Court




                                  13   “alleged that defendants made rosy statements about [the defendant’s] financial outlook.” 2005

                                  14   WL 5327775, at *3 (N.D. Cal. July 5, 2005). Then, the 135-page amended complaint “include[d]

                                  15   new allegations about [the defendant’s] distribution and supply chain,” which the district court

                                  16   concluded “dramatically alter[ed] the contours of the lawsuit” and necessitated republication of

                                  17   notice. Id.; see also Hachem v. Gen. Elec., Inc., 2018 WL 1779345, at *1–2 (S.D.N.Y. Apr. 12,

                                  18   2018) (“reluctantly conclud[ing]” that republication was warranted because the amended

                                  19   complaint included allegations about a new segment of the defendant’s business and alleged

                                  20   additional stock drops related to that new segment); Thomas v. Magnachip Semiconductor Corp.,

                                  21   2015 WL 3749784, at *4 (N.D. Cal. Jun. 15, 2015) (declining to reopen lead plaintiff process

                                  22   where the amended complaint “still center[ed] on the same factual scenario” as the original

                                  23   complaint and any new claims and defendants “relate[d] to the same misrepresentations” as those

                                  24   in the original complaint).

                                  25          Here, Kipling’s 17-page original complaint filed on May 8, 2018 framed the “nature of the

                                  26   action” as arising from Flex’s April 26, 2018 disclosure that the company “was investigating

                                  27                                                     2
                                       Case No. 18-CV-02706-LHK
                                  28   ORDER VACATING APPOINTMENT OF LEAD PLAINTIFF AND LEAD COUNSEL; DIRECTING BRISTOL
                                       TO PUBLISH NOTICE OF AMENDED COMPLAINT; DENYING AS MOOT MOTION TO INTERVENE AND
                                       MOTION FOR LEAVE TO FILE A SECOND AMENDED COMPLAINT
                                   1   allegations by an employee that the Company improperly accounted for obligations in a customer

                                   2   contract and certain related reserves.” ECF No. 1 ¶ 3. The original complaint alleged that Flex

                                   3   made misleading statements and failed to disclose that Flex’s internal financial controls were

                                   4   deficient and that the company had improperly accounted for certain obligations. Id. at ¶ 5.

                                   5   Kipling published notice of its complaint on May 8, 2018. ECF No. 55-1.

                                   6           Bristol’s 85-page amended complaint filed on November 28, 2018 focuses on an entirely

                                   7   different factual scenario and set of misrepresentations. The amended complaint states that the

                                   8   action arises from Flex’s misrepresentations about the strength of its partnership with key

                                   9   customer Nike. See ECF No. 42 ¶¶ 3–20. The May 8, 2018 original complaint never mentioned

                                  10   Nike at all.

                                  11           However, on October 25, 2018, Flex announced that Flex was “immediately winding down

                                  12   the co-manufacturing operations with Nike because they were not commercially viable.” Id. at ¶
Northern District of California
 United States District Court




                                  13   18. As a result, Bristol’s November 28, 2018 amended complaint alleges that Flex made

                                  14   numerous false statements about the Nike partnership between January 26, 2017 and October 25,

                                  15   2018. Id. at ¶ 20. Kipling’s May 8, 2018 original complaint did not allege Flex’s

                                  16   misrepresentations regarding the Nike partnership. Moreover, many of the facts about the Nike

                                  17   partnership were not disclosed and the alleged misrepresentations were not made until after

                                  18   Kipling’s May 8, 2018 original complaint and PSLRA notice. For example, paragraphs 226

                                  19   through 251 of Bristol’s amended complaint specifically discuss Flex’s misrepresentations made

                                  20   between May 16, 2018 and October 25, 2018. ECF No. 42 ¶¶ 226–251. The fact that new facts

                                  21   and alleged misrepresentations relating to Flex’s Nike partnership arose in the months after

                                  22   Kipling’s original complaint and PSLRA notice and before Bristol’s amended complaint only

                                  23   reinforces the degree to which Bristol’s amended complaint “dramatically alters” the instant

                                  24   lawsuit to account for those new factual allegations. In re Leapfrog, 2005 WL 5327775, at *3.

                                  25           In addition, Bristol’s amended complaint expands the putative class to include

                                  26   shareholders who owned “exchange-traded options” on Flex common stock, ECF No. 42, whereas

                                  27                                                    3
                                       Case No. 18-CV-02706-LHK
                                  28   ORDER VACATING APPOINTMENT OF LEAD PLAINTIFF AND LEAD COUNSEL; DIRECTING BRISTOL
                                       TO PUBLISH NOTICE OF AMENDED COMPLAINT; DENYING AS MOOT MOTION TO INTERVENE AND
                                       MOTION FOR LEAVE TO FILE A SECOND AMENDED COMPLAINT
                                   1   Kipling’s original complaint (and notice) defined the class as only those who purchased “Ordinary

                                   2   Shares” of Flex stock. ECF No. 1 ¶ 1; ECF No. 19-1 (notice). Moreover, Bristol’s amended

                                   3   complaint extends the class period by six months. Compare ECF No. 1 ¶ 1 (January 26, 2017

                                   4   through April 26, 2018) with ECF No. 42 ¶ 1 (January 26, 2017 to October 25, 2018). Together,

                                   5   Bristol’s changes to the amended complaint “make it likely that individuals who could now be

                                   6   considered potential lead plaintiffs would have disregarded the earlier notice.” Kaplan, 947 F.

                                   7   Supp. 2d at 367.

                                   8           Therefore, the Court hereby (1) VACATES its order, ECF No. 37, appointing Bristol as

                                   9   lead plaintiff and appointing FDAzar and Thornton Law Firm as lead counsel; and (2) ORDERS

                                  10   Bristol to publish notice of its amended complaint in compliance with the PSLRA by April 12,

                                  11   2019.

                                  12           Because the Court will reopen the lead plaintiff process, the Court also DENIES as moot
Northern District of California
 United States District Court




                                  13   putative intervenor Iron Workers Local 580 Joint Funds’ motion to intervene and DENIES as

                                  14   moot Bristol’s motion for leave to file a second amended complaint.

                                  15   IT IS SO ORDERED.

                                  16   Dated: April 3, 2019

                                  17                                                   ______________________________________
                                                                                       LUCY H. KOH
                                  18                                                   United States District Judge
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27                                                    4
                                       Case No. 18-CV-02706-LHK
                                  28   ORDER VACATING APPOINTMENT OF LEAD PLAINTIFF AND LEAD COUNSEL; DIRECTING BRISTOL
                                       TO PUBLISH NOTICE OF AMENDED COMPLAINT; DENYING AS MOOT MOTION TO INTERVENE AND
                                       MOTION FOR LEAVE TO FILE A SECOND AMENDED COMPLAINT
